PER CURIAM.
The final summary judgment in favor of appellees is reversed. When a plaintiff moves for summary judgment, it is his burden to rebut through affidavits, the affirmative defenses raised by the defendant. Plaintiffs failed to offer affidavits rebutting the affirmative defense of lack of consideration for the note raised in this case. Thus, the trial court erred in granting summary judgment in favor of appellees. First National Entertainment Corp. v. Brumlik, 531 So.2d 403 (Fla. 5th DCA 1988); Bunner v. Florida Coast Bank of Coral Springs, P.A, 390 So.2d 126 (Fla. 4th DCA 1980).
Reversed and remanded for further proceedings.
GUNTHER and WARNER, JJ., concur.
ANSTEAD, J., dissents without opinion.